                Case 18-10601-MFW                Doc 2269        Filed 04/04/19         Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :            Chapter 11
In re:                                                       :
                                                             :            Case No. 18-10601 (MFW)
The Weinstein Company Holdings LLC, et al.,                  :
                                                             :            (Jointly Administered)
                                     1
                           Debtors.                          :
                                                             :            Related D.I.: 2110, 2111, 2112, 2202, 2204,
                                                             :            2230, 2231, 2233, & 2240
------------------------------------------------------------ x

     ORDER (I) DENYING MOTION OF Y MOVIE, LLC, Y THEATRICAL, LLC, YFE
    HOLDINGS, INC., OA3, LLC, AND RMF, LLC TO (A) ENFORCE SALE ORDER, (B)
    CONFIRM ASSUMPTION OF LIABILITIES BY LANTERN ENTERTAINMENT LLC
         PURSUANT TO ASSET PURCHASE AGREEMENT, AND (C) COMPEL
           PERFORMANCE BY LANTERN ENTERTAINMENT LLC UNDER
                         ASSET PURCHASE AGREEMENT

         Upon the Motion of Y Movie, LLC, Y Theatrical, LLC, YFE Holdings, Inc., OA3, LLC, and

RMF, LLC to (A) Enforce Sale Order, (B) Confirm Assumption of Liabilities by Lantern

Entertainment LLC Pursuant to Asset Purchase Agreement, and (C) Compel Performance by

Lantern Entertainment LLC Under Asset Purchase Agreement [D.I. 2110] (the “Motion”); and

upon the Objection of Spyglass Media Group, LLC (f/k/a Lantern Entertainment LLC) to Motion

of Y Movie, LLC, Y Theatrical, LLC, YFE Holdings, Inc., OA3, LLC, and RMF, LLC [D.I. 2202]

(the “Objection”); and upon the Reply of Y Movie, LLC, Y Theatrical, LLC, YFE Holdings, Inc.,

OA3, LLC, and RMF, LLC to (A) Enforce Sale Order, (B) Confirm Assumption of Liabilities by

Lantern Entertainment LLC Pursuant to Asset Purchase Agreement, and (C) Compel Performance



1
          The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837).
The mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York
10013. Due to the large number of debtors in these cases, which are being jointly administered for procedural purposes
only, a complete list of the Debtors and the last four digits of their federal tax identification numbers is not provided
herein. A complete list of such information may be obtained on the website of the Debtors’ claims and noticing agent
at http://dm.epiq11.com/twc.



EAST\165774710.5
               Case 18-10601-MFW         Doc 2269      Filed 04/04/19     Page 2 of 2




by Lantern Entertainment LLC Under Asset Purchase Agreement [D.I. 2230] (the “Reply” and,

collectively with the Motion and the Objection, the “Pleadings”); and the Court having considered

the Pleadings; and the Court having conducted a hearing on the Motion (the “Hearing”); and the

Court having considered the evidence adduced and admitted into the record and the arguments

propounded at the Hearing (the “Record”); and based on the Record, the Court having issued a

bench ruling with respect to the Motion; and it appearing that the Court has jurisdiction to consider

the Motion pursuant to 28 U.S.C. §§ 157(b)(2) and 1334 and the Amended Standing Order of

Reference from the United States District Court for the District of Delaware, dated as February 29,

2012; and after due deliberation, and sufficient cause appearing therefor,

       IT IS HEREBY ORDERED THAT:

       1.       The Motion is DENIED in its entirety, for the reasons set forth on the Record at

the Hearing.

       2.       The Court retains jurisdiction over this Order and its interpretation and

implementation in all respects.




       Dated: April 4th, 2019                    2
       Wilmington, Delaware                            MARY F. WALRATH
EAST\165774710.5                                       UNITED STATES BANKRUPTCY JUDGE
